Exhibit C
Unreal Engine | Marketplace FAQ                                                  Page 1 of 6




                                                     NEWS   ABOUT   LEARN   COMMUNITY




日本語 [Japanese]
한국어
 General Information
简体中文
    [Korean]
      [Simplified
 Customer  BillingChinese]
 Sign In
  Usage Rights
Download

  Refunds
  Submission
  Publishing
  Support
  Payouts
  Distribution
  Sales


  MARKETPLACE FREQUENTLY ASKED
  QUESTIONS (FAQ)

  The Unreal Engine Marketplace is the e-commerce platform through which content
  creators using UE4 connect with developers by providing a wealth of game-ready
  content and code.

  You can sign up to become a publisher and submit your Unreal Engine products using
  the Publisher Portal, and if approved, you'll receive 88% of the base price for every
  sale of your published products. For a more thorough explanation of this process,
  please read the Unreal Engine EULA and Marketplace Distribution Agreement, both
  legal documents that explain your rights and obligations related to your use of the
  Unreal Engine and Epic’s resale and distribution of digital content.


  To learn what's expected of customers, publishers, and products on the Marketplace,
  see the Marketplace Guidelines.




https://www.unrealengine.com/en-US/marketplace-faq                               10/29/2018
Unreal Engine | Marketplace FAQ                                                 Page 2 of 6




  GENERAL INFORMATION                     



  >   How do I notify Epic of a bug I’ve found using the Marketplace?


  >   How do I provide Epic feedback about my experience using the Marketplace?



  CUSTOMER BILLING                  



  >   What can I do if I’m having trouble downloading a Marketplace product I’ve
      purchased?



  >   What forms of payment are accepted?



  >   What billing information does Epic store?


  >   How do I receive a receipt of any transaction?



  USAGE RIGHTS              



  >   How can I use the products I’ve purchased from the Marketplace or Learn Tab?


  >   Can I modify the products that I purchase?


  >   Can I use these products in other gaming engines, like Source or Unity?


  >   Can I share products with my team?



  REFUNDS          



  >   What is the Marketplace refund policy?


  >   How do I request a refund for a Marketplace product I’ve purchased?




https://www.unrealengine.com/en-US/marketplace-faq                          10/29/2018
Unreal Engine | Marketplace FAQ                                            Page 3 of 6




  >   Can I directly contact the publisher for a
      refund?



  SUBMISSION            



  >   How do I submit a new product for approval of Marketplace publishing rights?



  >   What’s required of products submitted to the Marketplace?


  >   What will my submission be reviewed for?



  >   When my submission is pending approval, what happens next?


  >   Why was my submission rejected?



  >   Who is responsible for testing and QA of my products?



  PUBLISHING           



  >   When will my product be published?



  >   Can I download my own product from the Epic Games Launcher after I publish
      it?


  >   Can I remove my published product from the Marketplace?



  SUPPORT          



  >   What level of support of my product am I responsible for?


  >   What can I do if I need help assisting a customer?




https://www.unrealengine.com/en-US/marketplace-faq                         10/29/2018
Unreal Engine | Marketplace FAQ                                             Page 4 of 6




  >   Am I responsible for updating my products’ Supported Engine Versions?


  >   If I want my product to support a new major engine version, do I need to
      submit a File Update?


  >   How do I submit a File Update for my published product?



  >   How do I update my product’s media and/or information?



  PAYOUTS         



  >   When do I get paid?


  >   How do I change my financial information?


  >   What do I need for my tax information?


  >   What happens in cases of fraud?



  DISTRIBUTION            



  >   What is the Marketplace Distribution Agreement?


  >   What are my rights after agreeing to have my product sold on the
      Marketplace?


  >   What can a customer do with my product?


  >   What is the customer getting when they purchase my product?


  >   Can customers modify, resell or transfer my product?


  >   Can I sell my product somewhere other than the Marketplace?




https://www.unrealengine.com/en-US/marketplace-faq                          10/29/2018
Unreal Engine | Marketplace FAQ                                                          Page 5 of 6




  SALES       



  >   How can I request an individual sale for one of my products?




                                                                                
          (https://twitter.com/unrealengine)
          
          (https://www.facebook.com/UnrealEngine)
          
          (http://www.twitch.tv/unrealengine)
          
          (http://instagram.com/UnrealEngine)
          
          (http://www.youtube.com/unrealengine)
          
          (https://www.unrealengine.com/rss)


          Features (/features)
          Logo & Branding (/branding)
          Roadmap (https://trello.com/b/gHooNW9I/ue4-roadmap)
          Education (/education)


          Academic Partners (/academic-partners)
          More Resources (/resources)
          Awards (/awards)
          Custom License Terms (/custom-licensing)




                                                     SIGN UP FOR UNREAL ENGINE NEWS ()




https://www.unrealengine.com/en-US/marketplace-faq                                       10/29/2018
Unreal Engine | Marketplace FAQ                                                                             Page 6 of 6




          © 2004-2018, Epic Games, Inc. All rights reserved. Unreal and its logo are Epic’s trademarks or
          registered trademarks in the US and elsewhere.  




          Terms of Service (http://epicgames.com/tos)        |   Privacy Policy
          (http://epicgames.com/privacypolicy)



                                                                     (https://epicgames.com)




https://www.unrealengine.com/en-US/marketplace-faq                                                          10/29/2018
